UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Aah fb

 

Dornan nc cces sess sree nero ce noes x & (4
UNITED STATES OF AMERICA,

: CONSENT PRELIMINARY ORDER

“Vm OF FORFEITURE/

: MONEY JUDGMENT

JONATHAN DIOLOSA,
21 Cr. 55 (NSR)
Defendant.

we tne nee me mm ett mmm my eee x

WHEREAS, on or about January 27, 2021, JONATHAN DIOLOSA (the
“Defendant”) was charged in a one-count Information 21 Cr. 55 (NSR) (the “Information”) with
extortionate debt collection, in violation of Title 18, United States Code, Section 894 (Count One);

WHEREAS, the Information included a forfeiture allegation as to Count One,
secking forfeiture to the United States, pursuant to Title 18, United States Code, Section
981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of a sum of money equal to
$10,000 in United States currency, representing proceeds traceable to the commission of said
offense;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $10,000 in United States currency representing the amount of proceeds traceable to the
offense charged in Count One of the Information, and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Information cannot
be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

 
Attorney, Jim Ligtenberg, of counsel, and the Defendant, and his counsel, Bruno V. Gioffre, Esq.,
that: |

I, As aresult of the offense charged in Count One of the Information, to which
the Defendant pled guilty, a money judgment in the amount of $10,000 in United States currency
(the “Money Judgment’) representing the amount of proceeds traceable to the offense charged in
Count One of the Information, shall be entered against the Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant,
JONATHAN DIOLOSA, and shall be deemed part of the sentence of the Defendant, and shall be
included in the judgment of conviction therewith.

3. All payments on the outstanding money judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property,

5. The United States is authorized to seek forfeiture of substitute assets of the
Defendant up to the uncollected amount of the Money Judgment.

6, Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

 
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas,

7, The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32,2 of the Federal
Rules of Criminal Procedure,

8, The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

 
9, The signature page of this Consent Preliminary Order of Forfeiture/Money
Judgment may be executed in one or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument,
AGREED AND CONSENTED TO:
AUDREY STRAUSS

United States Attorney for the
Southern District of New York

 

By: « __/s/ February 23, 2021
Jim Ligtenberg DATE

Assistant United States Attorney
300 Quarropas Street

White Plains, NY 10601

(914) 993-1953

oe onelln Deobona by via aha]

 

  

JONATHAN DIOLOSA DATE
i Atl hub
By: Yur Y. pL ob Jol /

 

BRUNO V. GIOFFRE, ESQ. - DATE
“Attorney for Defendant

SO ORDERED:

HONORABLE NELSON S. ROMAN DATE
UNITED STATES DISTRICT JUDGE

 

 
